Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 27 June 1782
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  
                     Dear general
                     Paris 27th of june 1782
                  
                  I expected that no ship should go to america without us, but
                     notwithstanding our impatience we are detained for two or three weeks longer.
                     the minister of the navy Could not give any place to Colonel gouvion and myself
                     in the frigate destined for the french officers but we have the assurance to
                     have another with the marquis, the soonest possible. I wish you
                     to be persuaded how much I long to join your excellency
                     and the americain army. I Consider myself as an americain
                     if not by birth, by a mutual adoption—the Cause of america is mine, all my
                     pleasure is in it and I will not leave it before we attained the suceés. if the
                     late unhappy events seem to make it less Certain I grow for my part more
                     obstinate et more ardent. let us endeavour to repare upon the land our losses
                     on the sea. this last element is never so favorable to france than the other.
                  I dont speak to your Excellency of any particular matter because
                     the marquis Can do it better than myself.
                  I ask leave to present my best Respects and Compliments to the
                     gentlemen of your family and of the army who are so good as to keep some memory
                     of me. I have the honor to be with the greatest Respect and attachment your
                     excellency’s  most humble servant
                  
                     Duportail
                  
               